EXHIBIT 10.4

 

Trademark Office of The State Administration For Industry & Commerce of the
People's Republic of China

 



Address: No. 1, South Chama St, Xicheng Qu, Beijing Zip Code: 100055

 

 



 



9550 Flair Dr. #308

 

El Monte, Ca 91731

 

E-World USA Holding, Inc.

File Number:

 

TMCZ20683305ZCSL01



 



Application Date: July 18, 2016

Application No: 20683305



 



Trademark Registration Application Acceptance Notice

 

E-World USA Holding, Inc:

 

According to <Trademark Law> and <Regulation for the Implementation of the
Trademark>, we received and accept your application as below.

 

Category: Fifth

 

Hereby Noticed.

 

[eworld_ex104img1.jpg]

 

September 25, 2016



 

Shenzhen Qianna Patent Agency LTD.

 

Notice: This notice only indicates the trademark office has already received the
application of the said trademark, but not for approval of the trademark
registration.

 

Current page/Total Pages: 1/1

 

[The notice of Acceptance of Trademark, trademark can be used, After
registration, it can add R]

 